In a proceeding to enforce visitation rights, the appeal is from so much of an order of the Supreme Court, Westchester County, dated December 7, 1977, as granted petitioner additional visitation rights. Order reversed insofar as appealed from, without costs or disbursements, and motion remanded to the Special Term for hearing and determination in accordance herewith. Special Term granted the petitioner additional visitation privileges without first holding a hearing. Since issues concerning visitation must be decided solely on the basis of the best interests of the children, no change of the visitation provisions contained in a separation agreement should be made without a full evidentiary hearing (see Kresnicka v Kresnicka, 48 AD2d 929). Martuscello, J. P., Suozzi, Rabin and Hawkins, JJ., concur.